Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 30, 2020

                                     No. 04-18-00324-CV

                           Madhavan A. PISHARODI, M.D., P.A.,
                                        Appellant

                                               v.

                                UNITED BIOLOGICS, L.L.C,
                                        Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI06067
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER

        On March 25, 2020, this court issued its opinion and judgment in this appeal. A motion
for rehearing is due on April 9, 2020. See TEX. R. APP. P. 49.1
       Before the due date, Appellant filed a motion for a thirty-day extension of time to file a
motion for rehearing.
        Appellant’s motion is GRANTED. Appellant’s motion for rehearing is due on May 11,
2020.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court